Per Curiam.

The agreed statement of facts was inadequate to permit of a disposition of the issues tendered for litigation. Since it appears without dispute that the tenants were in possession at the time of the institution of this summary proceeding, their subsequent voluntary removal during its pendency did not have the effect of depriving the court of jurisdiction. (Carnegie Hill Realties Securities v. Surowitz, 150 N. Y. S. 2d 850; Four Forty-one Holding Corp. v. Bloom, 148 Misc. 565.)
The final order should be unanimously reversed upon the law and facts and a new trial granted, with $30 costs on this appeal to abide the event.
Concur — Pette, Hart and Brown, JJ.
Pinal order reversed, etc.